 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH ROBINSON,                                 No. 2:17-cv-2550 DB P
12                       Plaintiff,
13           v.                                         ORDER
14    R. CASTELLON, et al.,
15                       Defendants.
16

17          Plaintiff is a state inmate proceeding pro se with a civil rights action under 42 U.S.C. §

18   1983. Plaintiff claims defendants were deliberately indifferent to his safety in violation of the

19   Eighth Amendment. By order dated December 26, 2018, the court screened plaintiff’s complaint.

20   (ECF No. 16.) The court found plaintiff stated an Eighth Amendment claim against defendants

21   Castellon, Jacobs, and Walthall. The court also found plaintiff failed to state a claim against the

22   ten Doe defendants. Plaintiff was given the option to proceed on the complaint as screened or to

23   file an amended complaint. Plaintiff has informed the court that he wishes to file an amended

24   complaint. (ECF No. 19.)

25       Accordingly, IT IS HEREBY ORDERED that:

26       1. Plaintiff is granted thirty days from the date of service of this order to file an amended

27           complaint that complies with the court’s December 26, 2018 screening order (ECF No.

28           16), the Federal Rules of Civil Procedure, and the Local Rules of Practice.
                                                        1
 1        2. The amended complaint must bear the docket number assigned to this case and must be

 2             labeled “First Amended Complaint.”

 3        3. Failure to comply with this order will result in a recommendation that this action be

 4             dismissed.

 5   Dated: January 18, 2019
 6

 7

 8
     DLB:12
 9   DLB:1/Orders/prisoner-civil rights/robi2550.Amd

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
